COURT OF APPEALS








COURT
OF APPEALS
EIGHTH
DISTRICT OF TEXAS
EL
PASO, TEXAS
 
DAVID PARTIDA,                                               )
                                                                              )              
No.  08-04-00044-CV
Appellant,                          )
                                                                              )                    Appeal from the
v.                                                                           )
                                                                              )               
383rd District Court
SOCORRO BANDA PARTIDA,                         )
                                                                              )           
of El Paso County, Texas
Appellee.                           )
                                                                              )                
(TC# 98CM5635)
                                                                              )
 
 
MEMORANDUM  OPINION
 
Pending before the
Court is a joint motion to dismiss this appeal. 
Texas Rule of Appellate Procedure 42.1(a)(2)(A) states:
(a)        On Motion or By Agreement.  The appellate court may dispose of an appeal
as follows:
 
                                                              .               .               .
 
(2)        By Agreement.  In accordance with an agreement signed by the
parties or their attorneys and filed with the clerk, the court may:
 
(A)       render judgment effectuating the parties= agreements . . . .
 
Tex.R.App.P.
42.1(a)(2)(A).




Appellant has
complied with the requirements of Rule 42.1(a)(2)(A).  By joint motion, the parties represent to
this Court that they have settled all issues raised by the lawsuit and
subsequent appeal by agreement and no longer wish to prosecute the appeal.  We have considered this cause on this motion
and conclude that the motion should be granted. 
We therefore dismiss the appeal.
 
 
May
13, 2004
DAVID WELLINGTON
CHEW, Justice
 
Before Panel No. 3
Barajas, C.J., Larsen, and Chew, JJ.